
	
		II
		110th CONGRESS
		1st Session
		S. 869
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. DeMint (for himself
			 and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform certain provisions of section 404 of the
		  Sarbanes-Oxley Act of 2002, to make compliance with that section more
		  efficient, with the goal of maintaining United States capital market global
		  competitiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive and Open Markets That
			 Protect and Enhance the Treatment of Entrepreneurs Act of
			 2007 or the Compete Act of 2007.
		2.DefinitionsFor purposes of this Act, the terms
			 audit, Board, Commission,
			 issuer, and public accounting firm have the same
			 meanings as in section 2 of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7201).
		3.Internal control
			 reporting and evaluationSection 404(b) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262(b)) is amended to read as follows:
			
				(b)Internal control
				reporting and evaluation
					(1)Auditor
				attestation and report
						(A)In
				generalWith respect to the
				internal control assessment required by subsection (a), each registered public
				accounting firm that prepares or issues the audit report for the issuer shall,
				at the interval determined under
				paragraph (2), attest to, and report on,
				the assessment made by the management of the issuer.
						(B)ContentThe attestation and report on the
				management assessment required by this paragraph—
							(i)shall focus on the process and system
				management used—
								(I)to identify and manage risks;
								(II)to identify and implement key controls;
				and
								(III)to come to a conclusion on the
				effectiveness of the internal controls over financial reporting; and
								(ii)shall not include a separate opinion on the
				outcome of the assessment, including any pass or fail opinion by the auditor on
				the effectiveness of the internal controls of management over financial
				reporting.
							(2)Intervals for
				attestation and reportThe
				regulations of the Commission under this section—
						(A)shall require that the attestation and
				report required by
				paragraph (1) be performed during an
				initial reporting period, and then at 3-year intervals; and
						(B)may require a shorter interval in the event
				of a major shift in the structure or performance of the issuer, such as a
				merger, a significant financial restatement, evidence of fraud, or other such
				events, as determined by the Commission
						(3)Standards for
				attestation and report
						(A)Risk-based
				evaluation
							(i)In
				generalAn attestation made under this subsection shall be made
				in accordance with standards for attestation engagements issued or adopted by
				the Board.
							(ii)RequirementsThe
				standards issued or adopted by the Board for purposes of this subsection shall
				require that the audit of the management assessment of the internal controls of
				the issuer shall—
								(I)be designed, on
				the basis of the probability of risk and magnitude of potential harm, to focus
				on those controls that are critical to the accuracy of the financial statements
				of the issuer;
								(II)be consistent
				with the materiality standards prescribed by the Commission under
				paragraph (4); and
								(III)require that
				the determination by the auditor of the controls that create the greatest risk
				to the company shall be made in consultation with management of the issuer, and
				shall identify those greatest risks in consideration of the characteristics of
				the industry within which the issuer operates.
								(B)Reliance on the
				work of othersThe standards issued or adopted by the Board for
				purposes of this subsection shall eliminate duplication of audits and
				examinations—
							(i)by allowing registered public accounting
				firms performing attestations and reports under this subsection to rely on
				examinations and inspections conducted by Federal and State regulatory
				agencies—
								(I)to the extent that such examinations and
				inspections focus on the risk-based internal controls of the issuer; and
								(II)to the extent
				practicable, without affecting the timely completion of the examinations and
				inspections;
								(ii)where the issuer has engaged a third-party
				accountant to test and provide its management assessment of the internal
				control systems, by permitting—
								(I)the third-party
				accountant to work with registered public accounting firms performing
				attestations and reports under this subsection on determining the controls to
				be tested and the scope of the work;
								(II)the registered public accounting firms
				performing attestations and reports under this subsection to rely heavily on
				the work of the third-party accountant during the attestation engagement to
				avoid repetitive testing; and
								(III)management of the issuer to communicate
				openly with the registered public accounting firms performing attestations and
				reports under this subsection on all aspects of its internal controls.
								(C)DefinitionFor purposes of
				subparagraph (B)(ii), the term
				third-party accountant means a registered public accounting firm
				other than the registered public accounting firm that is engaged to perform the
				attestation and report under this subsection.
						(4)Materiality
				standardThe Commission shall
				develop a standard of materiality for the conduct of the assessment and report
				on an internal control under this subsection that shall be based on the
				relationship of the internal control to the reasonably possible effects on the
				financial statements of the issuer, and its significance to the overall
				financial status of the
				issuer.
					.
		4.Smaller public
			 company option regarding internal control provisionSection 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(c)Smaller public
				company option
					(1)Voluntary
				complianceA smaller issuer shall not be subject to the
				requirements of subsection (a), unless the smaller issuer voluntarily elects to
				comply with such requirements, in accordance with regulations prescribed by the
				Commission. Any smaller issuer that does not elect to comply with subsection
				(a) shall state such election, together with the reasons therefor, in its
				annual report to the Commission under section 13(a) or 15(d) of the Securities
				Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)).
					(2)Definition
						(A)In
				generalFor purposes of this
				subsection, and subject to subparagraph (B), the term smaller
				issuer means an issuer for which an annual report is required by section
				13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or
				78o(d)), that—
							(i)has
				a total market capitalization at the beginning of the relevant reporting period
				of less than $700,000,000;
							(ii)has total product
				and services revenue for that reporting period of less than $125,000,000;
				or
							(iii)has, at the beginning of the relevant
				reporting period, fewer than 1500 record beneficial holders.
							(B)Annual
				adjustmentsThe amounts
				referred to in clauses (i) and (ii) of subparagraph (A) shall be adjusted
				annually to account for changes in the Consumer Price Index for all urban
				consumers, United States city average, as published by the Bureau of Labor
				Statistics.
						.
		5.Competition for
			 auditing services
			(a)Study
			 requiredThe Commission and the Board shall jointly conduct a
			 study examining the lack of, and impediments to, robust competition for the
			 performance of audits for issuers.
			(b)Subjects of
			 studyThe study required by
			 this section shall examine—
				(1)the causes for,
			 and the measures that may be taken to alleviate, the concentration of audit
			 performance in only 4 large public accounting firms capable of servicing the
			 larger issuers; and
				(2)the extent to
			 which the Commission and the Board may, under existing law, take reasonable
			 steps—
					(A)to increase the
			 number of qualified accounting firms; and
					(B)to eliminate de
			 minimis conflict of interest provisions.
					(c)Report
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Commission and the Board shall submit a joint report on the study
			 required by this section to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives.
				(2)RequirementsThe
			 report required by this subsection shall—
					(A)contain the results
			 of the examination of each of the subjects identified in subsection (b);
					(B)make
			 recommendations to the accounting industry of measures that may be undertaken
			 under existing provisions of law, regulations, and standards to alleviate the
			 concentration described in
			 subsection (b)(1);
					(C)identify the
			 measures that the Commission and the Board should be authorized to undertake to
			 alleviate such concentration; and
					(D)make any
			 recommendations to Congress for changes in the laws administered by the
			 Commission and the Board that the Commission or the Board consider appropriate
			 and necessary on the basis of the study.
					6.Principles-based
			 guidance study
			(a)Study
			 requiredThe Commission and
			 the Board shall jointly conduct a study comparing and contrasting the
			 principles-based Turnbull Guidance under the securities laws of Great Britain
			 to the implementation of section 404 of the Sarbanes-Oxley Act of 2002.
			(b)Report
				(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Commission and the Board shall
			 submit a joint report on the study required by this section to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives.
				(2)RequirementsThe report required by this subsection
			 shall—
					(A)compare the relative accounting and other
			 costs of the principles-based Turnbull Guidance under the securities laws of
			 Great Britain and the implementation of section 404 of the Sarbanes-Oxley Act
			 of 2002, in relation to the relative reduction in the level of risk to
			 investors and increase in the level of investor confidence in the financial
			 statements of issuers; and
					(B)recommend to the
			 Congress appropriate measures to alleviate accounting and other costs in
			 relation to the reduction of such risk and the increase in such
			 confidence.
					
